Citation Nr: 0628358	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-34 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis.

2.  Entitlement to an initial rating in excess of 10 percent 
for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision.

The issue of service connection for spondylolisthesis is 
addressed in the REMAND portion of the decision below.


FINDING OF FACT

The veteran's pes planus is primarily manifested by 
complaints of pain without evidence of deformity, swelling or 
callosities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 
4.21, 4.73 Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  
With regards to the first element of the duty to notify, the 
five elements of a substantiated and completed claim for 
service connection include: 1) veteran status, 2) existence 
of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

While VA satisfied all but the first and last of the required 
elements of the duty to notify in a June 2001 letter, the 
veteran has not been prejudiced by inadequate notice.  As the 
veteran's claim for increased initial rating has been denied, 
any issue with respect to the effective date of the rating 
assigned is moot.  While the veteran never received a letter 
expressly asking him for any evidence pertaining to his 
claim, he did receive a February 2004 letter in which he was 
notified "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the information or evidence is in your possession, please 
send it to us."  In addition, a November 2003 statement of 
the case included the full text of 38 C.F.R. § 3.159 which 
includes the entire language of the four elements of the duty 
to notify.  In addition, while the initial notice letter was 
sent after initial adjudication of the veteran's claim by the 
RO, the veteran has not been prejudiced because he has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and submitted a statement in 
April 2006 stating that he had no further information in 
support of his claim.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and private medical records 
identified by the veteran and afforded the veteran a VA 
examination.

VA has satisfied its duties to notify and assist the veteran 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claim.

II.  Claim for Initial Increased Rating

The veteran is seeking a higher initial rating for his flat 
feet.  He has been assigned a 10 percent rating for pes 
planus.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  All potentially applicable diagnostic 
codes must be considered when evaluating a disability.  
However, care must be taken not to evaluate the same 
manifestations of disability under more than one applicable 
code.  This would constitute pyramiding and is not allowed.  
See 38 C.F.R. § 4.14.  When applying the rating schedule, it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Further considerations 
include the following: each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition 
(38 C.F.R. § 4.1); examination reports are to be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the appellant 
working or seeking work (38 C.F.R. § 4.2).

The RO has assigned a 10 percent rating for the veteran's pes 
planus.  The rating criteria for pes planus are found at 
38 C.F.R. § 4.73, Diagnostic Code 5276.  Under these 
criteria, a 10 percent rating is warranted for moderately 
severe flatfoot, unilateral or bilateral, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet.  A 20 percent rating is warranted for severe 
unilateral flatfoot manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 30 percent rating is 
warranted for the same severe manifestations of flatfoot 
bilaterally, or for unilateral pronounced symptoms of 
flatfoot including marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Additionally, a 
50 percent rating, the highest rating under this diagnostic 
code, is warranted for the above pronounced symptoms, if 
bilateral.

The relevant medical evidence includes private medical 
records indicated and a VA examination, each discussed in 
detail below.

A private medical record dated July 2001 indicates a 
diagnosis of mild pes planus on the left and moderate pes 
planus on the right.  The examiner continued, "On neither 
foot does the weight bearing line fall medial to the great 
toe.  There are no callosities underneath the foot.  There 
are no hammertoe or bunion deformities."

In March 2004 the veteran underwent a VA examination to 
determine the severity of his flatfeet disability.  The 
examining physician noted that "There are no abnormal 
calluses on the foot.  There are no fixed deformities." X-
rays of the feet were normal.  Strength of the feet were 
normal.

The veteran's pes planus has resulted in not more than 
moderate disability.  There have been no findings of 
deformities, callosities, or otherwise more severe symptoms 
of pes planus.  Overall, the veteran's pes planus disability 
is not more than moderate in degree.  In so deciding, the 
Board has deemed the veteran as competent to describe his pes 
planus symptoms such as pain and need for supportive shoes.  
His symptoms have been considered, but the medical evidence 
demonstrates that his disability level does not meet, nor 
more closely approximate, the criteria for a rating in excess 
of 10 percent under Diagnostic Code 5276.  There is no doubt 
of material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b).

Extraschedular consideration is not implicated here either.  
Extraschedular consideration is necessary where the veteran's 
disability causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment, none of which is shown by competent 
evidence in this case.  38 C.F.R. § 3.321(b)(1).  The 
schedular ratings are based upon the average impairment of 
earning capacity, and are intended to be considered from the 
point of view of the veteran working or seeking work so any 
consideration to these principles has already been taken into 
account when analyzing the schedular ratings.


ORDER

An initial rating in excess of 10 percent for pes planus is 
denied.


REMAND

The veteran claimed service connection for his low back 
condition.  The veteran's service medical records indicate 
that he received treatment

The veteran currently suffers from spondylithesis as seen 
from his private medical records and the assessment of a VA 
examination, each discussed in detail below.  Private medical 
records dated July 1987 indicate complaints of right leg 
numbness and shooting pain.  A June 1988 private medical 
record indicates that the veteran had back and leg pain into 
his twenties and thirties with some pain and numbness in the 
right leg but the examining physician noted that this did not 
keep him from serving in the U.S. Marines and that the pain 
continued to be only mild to moderate in intensity until 
about four years prior, in 1984 (16 years after separation 
from service).  A private medical record dated July 1988 
indicates that the veteran had suffered from back and leg 
pain for four years but that he had back pain as a young 
child that was resolved by his teenage years.  The veteran 
was diagnosed as having "bilateral spondylolysis of L5 pars 
interarticularis, with associated Grade I spondylisthesis of 
L5 on S1 and subjective complaints consistent with a right L5 
nerve root compression."

Private medical records dated August 1999 indicate MRIs taken 
of the lumbar spine led to a private medical opinion dated 
October 1999 indicating the veteran had a diagnosis of neural 
foraminal stenosis L5-S1, grade I spondylolisthesis L5-S1, 
spondylosis L5.  The veteran underwent surgery for this 
condition after which he had the same diagnosis with symptoms 
and pain returning shortly thereafter.  The veteran submitted 
additional private medical records from August 1999 through 
November 2000 indicating a similar diagnosis as that found 
above and he indicated leg pain beginning when he was 8 years 
old and having received treatment for it while in service.

The veteran underwent a May 2004 VA examination of his low 
back.  The examiner thoroughly reviewed the veteran's file.  
The veteran was diagnosed as having spondylosis, L5, with 
spondylolisthesis and status post lumbar decompression and 
fusion, L5-S1.  The examiner stated, "I do not believe there 
is any causation relationship between the gentleman's flat 
feet and his lower back problem."  The examiner also found 
that the veteran's back problem pre-existed service yet made 
no opinion regarding aggravation in service.

A new VA examination must be done in order to determine if 
the veteran's service in any way aggravated his current low 
back condition.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center for the following action:

1. Schedule the veteran for a VA 
orthopedic examination.  Ask the examiner 
to obtain a detailed medical history from 
the veteran concerning treatment of his 
low back condition prior to, during, and 
after service.  The examiner should review 
the entire case file in conjunction with 
the examination and perform any tests 
deemed necessary and answer the following 
questions:

	a. Based on the evidence of record and 
the history of symptoms as provided by the 
veteran, is it clearly and unmistakably 
shown that the veteran's back condition 
preexisted service?

	b. If yes, is it clearly and 
unmistakably shown that the veteran's back 
condition was not aggravated in service?

2. Review the examination report and if it 
is inadequate for any reason, return it 
for revision.

3.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes the 
evidence and analyzes all pertinent legal 
authority.  Allow appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


